             Case 2:20-cv-00369-JLR Document 26 Filed 11/02/20 Page 1 of 2




 1                                                                   The Hon. James L. Robart

 2
 3
 4
 5
 6
 7                         UNITED STATES DISTRICT COURT
 8                   WESTERN DISTRICT OF WASHINGTON AT TACOMA

 9   UNITED STATES FIDELITY AND GUARANTY                   No. 2:20-cv-0369-JLR
     COMPANY,
10
                                                           ORDER REGARDING STIPULATED
11                        Plaintiff,                       MOTION RE: SECOND AMENDED
            v.                                             COMPLAINT FOR INSURANCE BAD
12                                                         FAITH DAMAGES
     KAREN ULBRICHT, et al.,
13
                                                           NOTED FOR HEARING:
14                        Defendants.                      OCTOBER 27, 2020

15   KAREN ULBRICHT, individually and as the               No. 2:20-CV-00617-JLR
16   personal representative of THE ESTATE OF
     ROBERT ULBRICHT, and HEIDE L. ULBRICHT;
17   and ROBERT S. ULBRICHT, collectively as
     assignees of the right of P.M. Northwest, Inc.; and
18   P.M. NORTHWEST, INC., a Washington
19   corporation,
                             Plaintiffs,
20          v.
21   UNITED STATES FIDELITY AND GUARANTY
22   COMPANY,
                     Defendant.
23
24   UNITED STATES FIDELITY AND GUARANTY
     COMPANY,
25                   Third Party Plaintiff,
          v.
26   PM NORTHWEST, INC., et al.
27
                          Third Party Defendants.
28
                                                                      FRIEDMAN | RUBIN® PLLP
     ORDER REGARDING STIPULATED MOTION RE: SECOND                     1109 FIRST AVENUE, STE 501
     AMENDED COMPLAINT FOR INSURANCE BAD FAITH DAMAGES                    SEATTLE, WA 98101
     USF&G Co. v. Karen Ulbricht, et al., Case No. 20-cv-0369-DWC             (206) 501-4446
     Page 1 of 2
               Case 2:20-cv-00369-JLR Document 26 Filed 11/02/20 Page 2 of 2




 1          THIS MATTER came before the Court on Plaintiffs’ Ulbrichts Stipulated Motion Re:
 2   Second Amended Complaint for Insurance Bad Faith Damages. The Court, having considered
 3   the papers submitted, and the files and records herein, finds that the motion should be granted.
 4   Now, therefore, it is hereby
 5          ORDERED that Plaintiffs’ Stipulated Motion Re: Second Amended Complaint for Bad
 6   Faith Damages is GRANTED, and Plaintiffs are hereby granted leave to file their Second
 7   Amended Complaint for Insurance Bad Faith Damages.
 8          DATED this 2nd day of November, 2020.
 9
10
11
12                                                        A
13                                                        The Honorable James L. Robart
14
15   Presented by:
16   FRIEDMAN | RUBIN, PLLP

17   By: s/Richard Dykstra
18       Richard Dykstra, WSBA No. 5114
     By: s/Alexander E. Ackel
19       Alexander E. Ackel, WSBA No. 52073
20
     1109 1st Avenue, Suite 501
21   Seattle, WA 98101
     Telephone: 206-501-4446
22
     Facsimile: 206-623-0794
23   Email: rdykstra@friedmanrubin.com
     Email: aackel@friedmanrubin.com
24
25   Of Attorneys for Plaintiffs Ulbricht

26
27
28
                                                                           FRIEDMAN | RUBIN® PLLP
      ORDER REGARDING STIPULATED MOTION RE: SECOND                         1109 FIRST AVENUE, STE 501
      AMENDED COMPLAINT FOR INSURANCE BAD FAITH DAMAGES                        SEATTLE, WA 98101
      USF&G Co. v. Karen Ulbricht, et al., Case No. 20-cv-0369-DWC                 (206) 501-4446
      Page 2 of 2
